


110 HR 7039 IH: To approve the United States-India Agreement for

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7039
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Ms. Ros-Lehtinen (for
			 herself, Mr. Boehner,
			 Mr. Blunt,
			 Mr. McCotter,
			 Mr. Fortuño,
			 Mr. Wilson of South Carolina,
			 Mr. Kirk, and
			 Mr. Royce) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To approve the United States-India Agreement for
		  Cooperation on Peaceful Uses of Nuclear Energy, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the United States-India Nuclear Cooperation Approval and
			 Nonproliferation Enhancement Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Approval of United States-India Agreement for Cooperation
				on Peaceful Uses of Nuclear Energy
					Sec. 101. Approval of Agreement.
					Sec. 102. Declarations of policy; certification requirement;
				rule of construction.
					Sec. 103. Additional Protocol between India and the
				IAEA.
					Sec. 104. Implementation of Safeguards Agreement between India
				and the IAEA.
					Sec. 105. Modified reporting to Congress.
					TITLE II—Strengthening United States nonproliferation law
				relating to peaceful nuclear cooperation
					Sec. 201. Procedures regarding a subsequent arrangement on
				reprocessing.
					Sec. 202. Initiatives and negotiations relating to agreements
				for peaceful nuclear cooperation.
					Sec. 203. Actions required for resumption of peaceful nuclear
				cooperation.
					Sec. 204. United States Government policy at the Nuclear
				Suppliers Group to strengthen the international nuclear nonproliferation
				regime.
					Sec. 205. Conforming amendments.
				
			2.DefinitionsIn this Act:
			(1)AgreementThe
			 term United States-India Agreement for Cooperation on Peaceful Uses of
			 Nuclear Energy or Agreement means the Agreement for
			 Cooperation Between the Government of the United States of America and the
			 Government of India Concerning Peaceful Uses of Nuclear Energy that was
			 transmitted to Congress by the President on September 10, 2008.
			(2)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
			IApproval of United
			 States-India Agreement for Cooperation on Peaceful Uses of Nuclear
			 Energy
			101.Approval of
			 Agreement
				(a)In
			 generalNotwithstanding the
			 provisions for congressional consideration and approval of a proposed agreement
			 for cooperation in section 123 b. and d. of the Atomic Energy Act of 1954 (42
			 U.S.C. 2153 (b) and (d)), Congress hereby approves the United States-India
			 Agreement for Cooperation on Peaceful Uses of Nuclear Energy, subject to
			 subsection (b).
				(b)Applicability of
			 Atomic Energy Act of 1954, Hyde Act, and other provisions of lawThe Agreement shall be subject to the
			 provisions of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), the Henry
			 J. Hyde United States-India Peaceful Atomic Energy Cooperation Act of 2006 (22
			 U.S.C. 8001 et. seq; Public Law 109–401), and any other applicable United
			 States law as if the Agreement had been approved pursuant to the provisions for
			 congressional consideration and approval of a proposed agreement for
			 cooperation in section 123 b. and d. of the Atomic Energy Act of 1954.
				(c)Sunset of
			 exemption authority under Hyde ActSection 104(f) of the Henry J. Hyde United
			 States-India Peaceful Atomic Energy Cooperation Act of 2006 (22 U.S.C. 8003(f))
			 is amended by striking the enactment of and all that follows
			 through agreement and inserting the date of the enactment
			 of the United States-India Nuclear Cooperation Approval and Nonproliferation
			 Enhancement Act.
				102.Declarations of
			 policy; certification requirement; rule of construction
				(a)Declarations of
			 policy relating to meaning and legal effect of agreementCongress declares that it is the
			 understanding of the United States that the provisions of the United
			 States-India Agreement for Cooperation on Peaceful Uses of Nuclear Energy have
			 the meanings conveyed in the authoritative representations provided by the
			 President and his representatives to the Congress and its committees prior to
			 September 20, 2008, regarding the meaning and legal effect of the
			 Agreement.
				(b)Declarations of
			 policy relating to transfer of nuclear equipment, materials, and technology to
			 IndiaCongress makes the following declarations of policy:
					(1)Pursuant to
			 section 103(a)(6) of the Henry J. Hyde United States-India Peaceful Atomic
			 Energy Cooperation Act of 2006 (22 U.S.C. 8002(a)(6)), in the event that
			 nuclear transfers to India are suspended or terminated pursuant to title I of
			 such Act (22 U.S.C. 8001 et seq.), the Atomic Energy Act of 1954 (42 U.S.C.
			 2011 et seq.), or any other United States law, it is the policy of the United
			 States to seek to prevent the transfer to India of nuclear equipment,
			 materials, or technology from other participating governments in the Nuclear
			 Suppliers Group (NSG) or from any other source.
					(2)Pursuant to section
			 103(b)(10) of the Henry J. Hyde United States-India Peaceful Atomic Energy
			 Cooperation Act of 2006 (22 U.S.C. 8002(b)(10)), any nuclear power reactor fuel
			 reserve provided to the Government of India for use in safeguarded civilian
			 nuclear facilities should be commensurate with reasonable reactor operating
			 requirements.
					(c)Certification
			 requirementBefore exchanging
			 diplomatic notes pursuant to Article 16(1) of the Agreement, the President
			 shall certify to Congress that entry into force and implementation of the
			 Agreement pursuant to its terms is consistent with the obligation of the United
			 States under the Treaty on the Non-Proliferation of Nuclear Weapons, done at
			 Washington, London, and Moscow July 1, 1968, and entered into force March 5,
			 1970 (commonly known as the Nuclear Non-Proliferation Treaty),
			 not in any way to assist, encourage, or induce India to manufacture or
			 otherwise acquire nuclear weapons or other nuclear explosive devices.
				(d)Rule of
			 constructionNothing in the Agreement shall be construed to
			 supersede the legal requirements of the Henry J. Hyde United States-India
			 Peaceful Atomic Energy Cooperation Act of 2006 or the Atomic Energy Act of
			 1954.
				103.Additional
			 Protocol between India and the IAEACongress urges the Government of India to
			 sign and adhere to an Additional Protocol with the International Atomic Energy
			 Agency (IAEA), consistent with IAEA principles, practices, and policies, at the
			 earliest possible date.
			104.Implementation
			 of Safeguards Agreement between India and the IAEALicenses
			 may be issued by the Nuclear Regulatory Commission for transfers pursuant to
			 the Agreement only after the President determines and certifies to Congress
			 that—
				(1)the Agreement
			 Between the Government of India and the International Atomic Energy Agency for
			 the Application of Safeguards to Civilian Nuclear Facilities, as approved by
			 the Board of Governors of the International Atomic Energy Agency on August 1,
			 2008 (the Safeguards Agreement), has entered into force;
			 and
				(2)the Government of
			 India has filed a declaration of facilities pursuant to paragraph 13 of the
			 Safeguards Agreement that is not materially inconsistent with the plan
			 described in India’s Separation Plan tabled in Parliament on May 11, 2006,
			 taking into account the later initiation of safeguards than was anticipated in
			 the Separation Plan.
				105.Modified
			 reporting to Congress
				(a)Information on
			 nuclear activities of IndiaSubsection (g)(1) of section 104 of
			 the Henry J. Hyde United States-India Peaceful Atomic Energy Cooperation Act of
			 2006 (22 U.S.C. 8003) is amended—
					(1)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E),
			 respectively; and
					(2)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)any material
				inconsistencies between the content or timeliness of notifications by the
				Government of India pursuant to paragraph 14(a) of the Safeguards Agreement and
				the facilities and schedule described in paragraph (14) of the separation plan
				presented in the national parliament of India on May 11, 2006, taking into
				account the later initiation of safeguards than was anticipated in the
				Separation
				Plan;
							.
					(b)Implementation
			 and compliance reportSubsection (g)(2) of such section is
			 amended—
					(1)in subparagraph
			 (K)(iv), by striking and at the end;
					(2)in
			 subparagraph (L), by striking the period at the end and inserting ;
			 and; and
					(3)by
			 adding at the end the following new subparagraph:
						
							(M)with respect to the United States-India
				Agreement for Cooperation on Peaceful Uses of Nuclear Energy (hereinafter in
				this subparagraph referred to as the Agreement) approved under
				section 101(a) of the United States-India Nuclear Cooperation Approval and
				Nonproliferation Enhancement Act—
								(i)a
				listing of—
									(I)all provision of
				sensitive nuclear technology to India, and other such information as may be so
				designated by the United States or India under Article 1(Q); and
									(II)all facilities in
				India notified pursuant to Article 7(1) of the Agreement;
									(ii)a
				description of—
									(I)any agreed
				safeguards or any other form of verification for by-product material decided by
				mutual agreement pursuant to the terms of Article 1(A) of the Agreement;
									(II)research and
				development undertaken in such areas as may be agreed between the United States
				and India as detailed in Article 2(2)(a.) of the Agreement;
									(III)the civil
				nuclear cooperation activities undertaken under Article 2(2)(d.) of the
				Agreement;
									(IV)any United States
				efforts to help India develop a strategic reserve of nuclear fuel as called for
				in Article 2(2)(e.) of the Agreement;
									(V)any United States
				efforts to fulfill political commitments made in Article 5(6) of the
				Agreement;
									(VI)any negotiations
				that have occurred or are ongoing under Article 6(iii.) of the Agreement;
				and
									(VII)any transfers
				beyond the territorial jurisdiction of India pursuant to Article 7(2) of the
				Agreement, including a listing of the receiving country of each such
				transfer;
									(iii)an analysis
				of—
									(I)any instances in
				which the United States or India requested consultations arising from concerns
				over compliance with the provisions of Article 7(1) of the Agreement, and the
				results of such consultations; and
									(II)any matters not
				otherwise identified in this report that have become the subject of
				consultations pursuant to Article 13(2) of the Agreement, and a statement as to
				whether such matters were resolved by the end of the reporting period;
				and
									(iv)a
				statement as to whether—
									(I)any consultations
				are expected to occur under Article 16(5) of the Agreement; and
									(II)any enrichment is
				being carried out pursuant to Article 6 of the
				Agreement.
									.
					IIStrengthening
			 United States nonproliferation law relating to peaceful nuclear
			 cooperation
			201.Procedures
			 regarding a subsequent arrangement on reprocessing
				(a)In
			 generalNotwithstanding
			 section 131 of the Atomic Energy Act of 1954 (42 U.S.C. 2160), no proposed
			 subsequent arrangement concerning arrangements and procedures regarding
			 reprocessing or other alteration in form or content, as provided for in Article
			 6 of the Agreement, shall take effect until the requirements specified in
			 subsection (b) are met.
				(b)RequirementsThe
			 requirements referred to in subsection (a) are the following:
					(1)The President
			 transmits to the appropriate congressional committees a report
			 containing—
						(A)the reasons for entering into such proposed
			 subsequent arrangement;
						(B)a detailed description, including the text,
			 of such proposed subsequent arrangement; and
						(C)a certification that the United States will
			 pursue efforts to ensure that any other nation that permits India to reprocess
			 or otherwise alter in form or content nuclear material that the nation has
			 transferred to India or nuclear material and by-product material used in or
			 produced through the use of nuclear material, non-nuclear material, or
			 equipment that it has transferred to India requires India to do so under
			 similar arrangements and procedures.
						(2)A period of 30
			 days of continuous session (as defined by section 130 g.(2) of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2159 (g)(2)) has elapsed after transmittal of the
			 report required under paragraph (1).
					(c)Resolution of
			 disapprovalNotwithstanding the requirements in subsection (b)
			 having been met, a subsequent arrangement referred to in subsection (a) shall
			 not become effective if during the time specified in subsection (b)(2),
			 Congress adopts, and there is enacted, a joint resolution stating in substance
			 that Congress does not favor such subsequent arrangement. Any such resolution
			 shall be considered pursuant to the procedures set forth in section 130 i. of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2159 (i)), as amended by section 205
			 of this Act.
				202.Initiatives and
			 negotiations relating to agreements for peaceful nuclear
			 cooperationSection 123 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2153) is amended by adding at the end the
			 following:
				
					e.The President shall keep the Committee on
				Foreign Affairs of the House of Representatives and the Committee on Foreign
				Relations of the Senate fully and currently informed of any initiative or
				negotiations relating to a new or amended agreement for peaceful nuclear
				cooperation pursuant to this section (except an agreement arranged pursuant to
				section 91 c., 144 b., 144 c., or 144 d., or an amendment
				thereto).
					.
			203.Actions
			 required for resumption of peaceful nuclear cooperationSection 129 a. of the Atomic Energy Act of
			 1954 (42 U.S.C. 2158 (a)) is amended by striking Congress adopts a
			 concurrent resolution and inserting Congress adopts, and there
			 is enacted, a joint resolution.
			204.United States
			 Government policy at the Nuclear Suppliers Group to strengthen the
			 international nuclear nonproliferation regime
				(a)CertificationBefore exchanging diplomatic notes pursuant
			 to Article 16(1) of the Agreement, the President shall certify to the
			 appropriate congressional committees that it is the policy of the United States
			 to work with members of the Nuclear Suppliers Group (NSG), individually and
			 collectively, to agree to further restrict the transfers of equipment and
			 technology related to the enrichment of uranium and reprocessing of spent
			 nuclear fuel.
				(b)Peaceful use
			 assurances for certain by-product materialThe President shall
			 seek to achieve, by the earliest possible date, either within the NSG or with
			 relevant NSG Participating Governments, the adoption of principles, reporting,
			 and exchanges of information as may be appropriate to assure peaceful use and
			 accounting of by-product material in a manner that is substantially equivalent
			 to the relevant provisions of the Agreement.
				(c)Report
					(1)In
			 generalNot later than six
			 months after the date of the enactment of this Act, and every six months
			 thereafter, the President shall transmit to the appropriate congressional
			 committees a report on efforts by the United States pursuant to subsections (a)
			 and (b).
					(2)TerminationThe requirement to transmit the report
			 under paragraph (1) terminates on the date on which the President transmits a
			 report pursuant to such paragraph stating that the objectives in subsections
			 (a) and (b) have been achieved.
					205.Conforming
			 amendmentsSection 130 i. of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2159 (i)) is amended—
				(1)in paragraph (1),
			 by striking means a joint resolution and all that follows
			 through , with the date and inserting the
			 following:
					
						means—(A)for an agreement for cooperation pursuant
				to section 123 of this Act, a joint resolution, the matter after the resolving
				clause of which is as follows: That the Congress (does or does not)
				favor the proposed agreement for cooperation transmitted to the Congress by the
				President on _____ .,
						(B)for a determination under section 129 of
				this Act, a joint resolution, the matter after the resolving clause of which is
				as follows: That the Congress does not favor the determination
				transmitted to the Congress by the President on _____ ., or
						(C)for a subsequent
				arrangement under section 201 of the United States-India Nuclear Cooperation
				Approval and Nonproliferation Enhancement Act, a joint resolution, the matter
				after the resolving clause of which is as follows: That the Congress
				does not favor the subsequent arrangement to the Agreement for Cooperation
				Between the Government of the United States of America and the Government of
				India Concerning Peaceful Uses of Nuclear Energy that was transmitted to
				Congress by the President on September 10, 2008.,
						with the
				date;
				and
				(2)in paragraph
			 (4)—
					(A)by inserting after
			 45 days after its introduction the following (or in the
			 case of a joint resolution related to a subsequent arrangement under section
			 201 of the United States-India Nuclear Cooperation Approval and
			 Nonproliferation Enhancement Act, 15 days after its introduction);
			 and
					(B)by inserting after
			 45-day period the following: (or in the case of a joint
			 resolution related to a subsequent arrangement under section 201 of the United
			 States-India Nuclear Cooperation Approval and Nonproliferation Enhancement Act,
			 15-day period).
					
